UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7536



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DARYL SAVAGE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:04-cr-00096-WDQ; 1:07-cv-01085-WDQ)


Submitted:   March 18, 2008                 Decided:   April 3, 2008


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daryl Savage, Appellant Pro Se. Debra L. Dwyer, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daryl Savage seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.             The order is

not   appealable    unless   a   circuit    justice   or    judge   issues     a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard    by

demonstrating      that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Savage has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                   - 2 -